Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 9 Months Ended September 30, 12 Months Ended December 31, 2007 2006 2005 2004 2003 2002 Earnings, as defined: Net income (a) $ 703 $ 678 $ 567 $ 641 $ 779 $ 177 Preferred security dividend requirement 5 9 Less undistributed income (loss) of equity method investments 4 2 (8 ) Income taxes 139 187 81 210 183 274 Total fixed charges as below (excluding capitalized interest, preferred security distributions ofsubsidiaries on a pre-tax basis and interest expense related to discontinued operations) 235 276 272 262 209 212 Total earnings $ 1,077 $ 1,137 $ 918 $ 1,113 $ 1,176 $ 680 Fixed charges, as defined: Interest on long-term debt $ 265 $ 296 $ 259 $ 255 $ 149 $ 169 Interest on short-term debt andother interest 15 16 26 23 25 52 Amortization of debt discount,expense and premium - net (2 ) (1 ) 7 (6 ) 31 9 Estimated interest component ofoperating rentals 13 15 15 17 31 21 Preferred securities distributions ofsubsidiaries on a pre-tax basis 8 12 Total fixed charges (b) $ 291 $ 326 $ 307 $ 289 $ 244 $ 263 Ratio of earnings to fixed charges 3.7 3.5 3.0 3.9 4.8 2.6 (a) Net income excludes minority interest,discontinued operations and the cumulative effects of changes in accounting principles. (b) Interest on unrecognized tax benefits is not included in fixed charges.
